      Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 1 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 CYNTHIA WARMBIER, individually and as
 personal representative of the Estate of Otto
 Warmbier, et al.,

                       Plaintiffs/Judgment Creditors,

        -against-                                          Case No. 1:21-MC-0021 (LEK/DJS)

 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA,

                       Defendant/Judgment Debtor.



        UNOPPOSED MOTION TO UNSEAL CERTAIN SEALED DOCUMENTS

       Plaintiffs/Judgment Creditors Cynthia Warmbier and Frederick Warmbier, individually,

and as personal representatives of the Estate of Otto Warmbier (together, the “Judgment

Creditors”) request this Court to enter an Order unsealing, pursuant to limited redactions, certain

sealed documents, specifically, (i) the Judgment Creditors’ Sealed Memorandum of Law and

Declaration in Support of the Request for the Issuance of Writ of Execution, Dkt. No. 7 (the

“Sealed Memorandum and Declaration”), (ii) the Sealed Memorandum-Decision and Order, Dkt.

No. 8 (the “Sealed Order”) and (iii) the Sealed Writ of Execution, Dkt. No. 9 (the “Sealed Writ,”

together with the Sealed Memorandum and Declaration and the Sealed Order, the “Sealed

Documents”).

                                        BACKGROUND

       1.      On December 24, 2018, Judgment Creditors obtained a judgment in the amount of

$501,134,683.80 against Defendant Democratic People’s Republic of Korea (“North Korea”)
       Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 2 of 8




under section 1605A(c) of the Foreign Sovereign Immunities Act of 1976, 28 U.S.C. § 1610 et

seq. (the “Judgment”).

       2.     On March 17, 2021, Judgment Creditors registered the Judgment with this Court.

See Dkt. No. 1 (Registration of Foreign Judgment).

       3.     On March 24, 2021, Judgment Creditors submitted to the Court a proposed writ of

execution relating to certain assets (the “Subject Funds”) in the possession of the State of New

York, Office of the State Comptroller, Thomas P. Dinapoli (the “Comptroller”) and filed a

corresponding sealing motion on March 26, 2021. See Dkt. Nos. 4 (“Proposed Writ”), 5 (“Motion

to Seal”).

       4.     On March 31, 2021, this Court directed the Judgment Creditors “to file a

memorandum of law under seal establishing their entitlement to a writ of execution under § 201(a)

of the Terrorism Risk Insurance Act and any other applicable federal or state substantive

requirements.” See Dkt. No. 6.

       5.     Accordingly, on April 2, 2021, Judgment Creditors filed the Sealed Memorandum

and Declaration. See Dkt. No. 7.

       6.     On April 8, 2021, the Court issued the Sealed Order, finding that Judgment

Creditors were entitled to issuance of a writ of execution and, among other things, directing the

Clerk of the Court to issue the writ of execution and the Judgment Creditors to cause the writ to

be served upon the Comptroller as garnishee. See Dkt. No. 8.

       7.     Also on April 8, 2021, the Clerk of the Court issued the Sealed Writ relating to the

Subject Funds to partially satisfy the Judgment. See Dkt. No. 9.

       8.     On or about April 21, 2021, the U.S. Marshal Service effected service of the Writ

on the Comptroller. See Dkt. No. 12.



                                                2
      Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 3 of 8




       9.      On April 28, 2021, the Court entered an order granting Judgment Creditors’ motion

to share copies of the Sealed Memorandum and Declaration and Sealed Order with the Comptroller

in order to allow for the Judgment Creditors and the Comptroller to confer, pursuant to a governing

protective order (the “Protective Order,” see Dkt. No. 5, Ex. 3), on which information contained

within the Sealed Documents may be disclosed publicly. See Dkt. Nos. 11, 13.

       10.     As a result of communications between counsel for the Judgment Creditors and the

Comptroller and upon review of the Sealed Documents pursuant to the Court’s order, the

Comptroller has agreed that the Sealed Documents are no longer subject to the Protective Order

and may be disclosed as determined by the Judgment Creditors. Specifically, the Comptroller has

reviewed this motion and consents to the relief requested herein.

                                       RELEVANT LAW

       11.     “Once a court orders documents before it sealed, the court continues to have

authority to enforce its order sealing those documents, as well as authority to loosen or eliminate

any restrictions on the sealed documents.” United States v. Pickard, 733 F.3d 1297, 1300 (10th

Cir. 2013) (citing Gambale v. Deutsche Bank AG, 377 F.3d 133, 141 (2d Cir.2004)).

                                    REQUESTED RELIEF

       12.     For the reasons set forth above, the Judgment Creditors request the Court to unseal

the Sealed Order and Sealed Writ in their entirety and the Sealed Memorandum and Declaration

in redacted form. The limited redactions relate to personally identifying information, including,

for example, bank account numbers. The Sealed Documents were previously placed under seal at

the Judgment Creditors’ request on the basis that certain confidential information contained therein

were subject to protective order.




                                                 3
      Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 4 of 8




       13.     Filed in conjunction with this motion is Sealed Exhibit 1, which is a copy of the

redacted version of the Sealed Memorandum and Declaration to be filed publicly by the Court

should this motion be granted.

                                        CONCLUSION

       14.     For the reasons set forth herein, Judgment Creditors respectfully request that the

Court unseal the Sealed Order and Sealed Writ in their entirety and the Sealed Memorandum and

Declaration in redacted form.

       WHEREFORE, Judgment Creditors respectfully request that the Court:

       (A)     Enter an order in the form attached hereto as Exhibit A unsealing the (i) the

Judgment Creditors’ Sealed Memorandum of Law and Declaration in Support of the Request for

the Issuance of Writ of Execution, Dkt. No. 7, in redacted form (a copy of which is attached hereto

as Sealed Exhibit 1), (ii) the Sealed Memorandum-Decision and Order, Dkt. No. 8 and (iii) the

Sealed Writ of Execution, Dkt. No. 9; and

       (B)     Grant such further relief as the Court deems just and proper.

Dated: June 30, 2021

                                             Respectfully submitted,


                                             /s/ Jason H. Cowley
                                             Jason H. Cowley
                                             NDNY Bar No. 70260
                                             McGuireWoods LLP
                                             1251 Avenue of the Americas, 20th Floor
                                             New York, NY 10020
                                             Telephone: (212) 548-2138
                                             Email: jcowley@mcguirewoods.com

                                             Attorney for Judgment Creditors




                                                4
      Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 5 of 8




                              CERTIFICATE OF SERVICE

I hereby certify that on June 30, 2021, the foregoing document was served upon the following
counsel by e-mail:


       Wendy Reeder
       wreeder@osc.ny.gov

       Michael Kogut
       mkogut@osc.ny.gov


                                                 /s/ Jason H. Cowley
                                                 Jason H. Cowley
Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 6 of 8




             EXHIBIT A
      Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 7 of 8




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


 CYNTHIA WARMBIER, individually and as
 personal representative of the Estate of Otto
 Warmbier, et al.,

                        Plaintiffs/Judgment Creditors,

        -against-                                           Case No. 1:21-MC-0021 (LEK/DJS)

 DEMOCRATIC PEOPLE’S REPUBLIC OF
 KOREA,

                        Defendant/Judgment Debtor.



                                             ORDER

       For good cause shown, based upon the Judgment Creditors’ Unopposed Motion to Unseal

Certain Sealed Documents (the “Motion”), it is hereby:

       ORDERED that the Motion is GRANTED;

       ORDERED that the Sealed Memorandum of Law and Declaration in Support of the

Issuance of Writ of Execution (Dkt. No. 7) shall be unsealed with certain redactions, in the form

attached as Sealed Exhibit 1 to the Motion; and

       ORDERED that the Sealed Memorandum-Decision and Order (Dkt. No. 8) and Sealed

Writ of Execution (Dkt. No. 9) shall be unsealed in their entirety.

       IT IS SO ORDERED.

DATED:         July , 2021
               Albany, New York

                                                     The Honorable Lawrence E. Kahn
                                                     United States District Judge
Case 1:21-mc-00021-LEK-DJS Document 15 Filed 06/30/21 Page 8 of 8




                 EXHIBIT 1

      (Filed Under Seal)
